Citation Nr: 0611365	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-25 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma.

2.  Entitlement to an initial compensable rating for 
pneumoconiosis.


REPRESENTATION

Appellant represented by:	David Hoffman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active military service from March 1969 to 
February 1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

In February 2006, the veteran appeared at the RO and 
testified before the undersigned Acting Veterans Law Judge.  
A transcript of the hearing is of record.

Regarding the instant increased rating claim, the United 
States Court of Appeals for Veterans Claims (Court) has 
indicated that a distinction must be made between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of service connection (so-called "original ratings"), 
and dissatisfaction with determinations on later-filed claims 
for increased ratings.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  Inasmuch as this issue was placed in an 
appellate status by a notice of disagreement (NOD) expressing 
dissatisfaction with the original February 2004 rating, the 
Fenderson doctrine applies.


FINDINGS OF FACT

1.  A skin disorder, to include basal cell carcinoma, was not 
manifested in service and is not shown to be related to 
service.

2.  October 2003 and December 2004 VA pulmonary function test 
results showed, respectively, FVC findings of 94.2 and 110.7 
percent predicted, and DLCO findings of 91.4 and 130.1 
percent predicted.


3.  Throughout the entire appeal period, the veteran's 
pneumoconiosis has not been manifested by symptoms productive 
of those which would warrant the assignment of a compensable 
rating under the applicable criteria.


CONCLUSIONS OF LAW

1.  Basal cell carcinoma was not incurred in active military 
service and is not presumed to have been incurred in service.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).

2.  The criteria for a compensable rating for pneumoconiosis 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.31, 4.97, 
Diagnostic Code (Code) 6832 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) became law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002).  Regulations implementing the VCAA 
have been published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  The VCAA and implementing regulations apply 
in the instant case.  Under the VCAA, VA first has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.  
The November 2003 notice letter and subsequent 
correspondences sent in 2005 satisfied the above cited 
criteria.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  
      
In the present appeal, the veteran was provided with notice, 
in the form of a November 2003 letter, a June 2004 Statement 
of the Case (SOC) and Supplemental Statements of the Case 
dated in January 2005 and June 2005, of what type of 
information and evidence was needed to substantiate his 
claims for service connection and for an increased rating, 
but he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the claim of service and for the claim for a higher 
rating, he was not informed of the type of evidence necessary 
to establish an effective date.  Despite the inadequate 
notice provided to the veteran on these latter two elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  The preponderance of 
the evidence is against the appellant's claim for service 
connection and for a higher rating, and any questions as to 
the appropriate disability rating and/or effective date to be 
assigned are moot.

Finally, the Board finds that VA has secured all available 
pertinent evidence and conducted all appropriate development.  
The content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to the VA notice.  

Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  In this case, however, 
because there is not a scintilla of evidence that any failure 
on the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  While perfection is an aspiration, 
the failure to achieve it in the administrative process, as 
elsewhere in life, does not, absent injury, require a repeat 
performance.  Miles v. M/V Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The Board acknowledges that the notice required by 38 
U.S.C.A. § 5103(a) must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  While VA failed to 
follow that sequence as it pertains to the claim for a higher 
rating, any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  Of course, an error 
is not harmless when it "reasonably affect(s) the outcome of 
the case."  ATD Corp., supra.  Here, however, the June 2004 
written notice (SOC) fully complied with the requirements of 
38 U.S.C.A. § 5103(a).  The appellant was provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to the VA notice.  Therefore, the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its duties under the VCAA.  

Factual Background

The veteran claims that he has basal cell carcinoma due to 
exposure to the sun during his military service.  See page 
two of February 2006 hearing transcript (transcript).  His 
attorney claims that the veteran's service-connected 
respiratory disorder (pneumoconiosis) has become "worse" 
since his 2003 VA examination.  See page five of transcript.  

Service medical records make no mention of any skin-related 
problems, associated with excessive exposure to the sun.  He 
is also not shown to have been treated for any pulmonary 
problems during his active service.  

A May 2003 private chest X-ray report shows a diagnosis of 
simple pneumoconiosis.

Pertinent VA medical records on file include a July 2003 
treatment record showing a diagnosis of a suspicious non-
healing lesion on the right nose.  A July 2003 progress note 
shows a diagnosis of right groin cystic lesion.  An August 
2003 outpatient treatment note shows a diagnosis of status 
post wide local excision of basal cell carcinoma from right 
medial canthus.  A January 2004 clinic note reports that a 
lipoma was found on the posterior area of the veteran's left 
ear.  

At his October 2003 VA respiratory examination, the veteran 
complained of shortness of breath with exertion.  Pulmonary 
function test (post-bronchodilator) findings showed, in 
pertinent part, FVC of 94.2 percent, and DLCO of 91.4 
percent.

A February 2004 rating decision granted service connection 
for pneumoconiosis, pursuant to Diagnostic Code (Code) 6832, 
and assigned a 0 percent (non-compensable) rating, effective 
June 4, 2003.  The 0 percent rating has remained in effect 
since.  

Private medical records were associated with the claims file 
in August 2004.  Review of these records shows that they do 
not contain probative evidence concerning the two instant 
matters.  

In the course of a December 2004 VA respiratory examination, 
the veteran complained that his breath was getting shorter.  
This shortness of breath occurred while he was busy at work.  
He denied being incapacitated by his breathing problems.  The 
examiner commented that VA medical records on file did not 
include any complaints of shortness of breath made by the 
veteran.  Examination showed that his lungs were clear to 
auscultation.  Pulmonary function testing, conducted later in 
December 2004, showed post-bronchodilator findings reflective 
of FVC of 110.7 percent, and DLCO of 130.1 percent.

In the course of a May 2005 VA skin diseases examination, the 
examiner, following his review of the file, indicated that 
basal cell carcinoma had been diagnosed in 2003.  Examination 
showed the veteran's skin to be fair and to burn easily.  In 
attempting to answer the question as to whether or not time 
spent on a Navy ship for a few years caused the veteran's 
basal cell carcinoma, or if such disease was caused by sun 
exposure both prior to and after such military service, the 
examiner opined that, while basal cell carcinoma was more 
likely than not due to sun exposure, he added that he would 
have to "resort to mere speculation" to decide if the 
veteran's skin problems were caused by sun exposure before, 
during, or after his period of service.  The examiner is 
shown to have consulted another physician in rendering his 
opinion, and both physicians are noted to have agreed on the 
supplied opinion.  

At his February 2006 hearing, the veteran testified that he 
was exposed to the sun during boot camp as well as after 
being assigned to duty aboard a ship.  See page three of 
transcript.  He noted that he essentially was not sure 
whether his problems associated with shortness of breath had 
worsened since his last pulmonary test (erroneously referred 
to as the VA examination conducted in 2003, rather than, more 
appropriately, his VA examination of December 2004).  See 
pages five and six of transcript.  

Laws and Regulations

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Certain chronic diseases, including malignant tumors, which 
become manifest to a compensable degree within the year after 
service, will be rebuttably presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).

Disability evaluations are determined by the application of 
the VA Schedule For Rating Disabilities (Rating Schedule), 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

As noted, the RO has evaluated the veteran's pneumoconiosis 
at the zero percent rate under 38 C.F.R. § 4.97, Code 6832.

Interstitial lung disease rated under Codes 6825 through 6833 
of the Rating Schedule is rated under the General Rating 
Formula for Interstitial Lung Disease.  Under this formula, a 
100 percent rating shall be assigned for Forced Vital 
Capacity (FVC) measured at less than 50 percent of that 
predicted; or Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) measured at 
less than 40 percent predicted; or maximum exercise capacity 
is less than 15 ml/kg/min oxygen consumption with cardio 
respiratory limitation; or cor pulmonale or pulmonary 
hypertension; or requires outpatient oxygen therapy.  A 60 
percent rating shall be assigned for FVC measured at 50-64 
percent predicted; or DLCO (SB) measured at 40-55 percent 
predicted; or maximum exercise capacity at 15-20 ml/kg/min 
oxygen consumption with cardio respiratory limitation.  A 30 
percent rating shall be assigned for FVC measured at 65-74 
percent predicted; or DLCO (SB) measured at 56-65 percent 
predicted.  A 10 percent rating shall be assigned for FVC 
measured at 75-80 percent predicted; or DLCO (SB) measured at 
66-80 percent predicted.  38 C.F.R. § 4.97, Codes 6825 to 
6833.

Where the rating schedule does not provide for a 
noncompensable (0 percent) disability rating under a 
diagnostic code, a noncompensable rating shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.

Analysis

Service Connection - Basal Cell Carcinoma

The Board recognizes the veteran's statements and testimony 
that his diagnosed basal cell carcinoma is directly related 
to exposure to sun during his period of military service (a 
period less than two years).  However, the record contains no 
such evidence, and, in fact, includes a May 2005 VA skin 
examination report wherein an examining physician opined that 
he was unable to provide "[without] mere speculation," such 
a nexus opinion.  In essence, there is no medical evidence of 
a nexus between the veteran's basal cell carcinoma and active 
service.  While the medical records clearly show that the 
veteran has such a disorder, there is no medical evidence 
relating the disorder to the veteran's active service.  Thus, 
the only evidence that there is a relationship between the 
veteran's current skin-related problems and service is the 
veteran's own assertion.  However, there is no evidence of 
record that the veteran has specialized medical knowledge.  
Thus he is not competent to offer a medical opinion as to 
cause or etiology of the claimed disability.  See Grottveit 
v. Brown, 5 Vet. App. at 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. at 494.  Therefore, the veteran's bare assertions 
without the supporting medical opinions are not sufficient to 
show entitlement to service connection for basal cell 
carcinoma.

Additionally, there is no competent medical evidence showing 
that the veteran was diagnosed as having skin cancer within 
one year of the veteran's service discharge.  Thus, 
presumptive service connection for skin cancer is not 
warranted.

Accordingly, the Board concludes that the preponderance of 
the evidence is against a finding that the veteran's basal 
cell carcinoma began in service or is otherwise related to 
service.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  Thus, the veteran's service connection 
claim for basal cell carcinoma is denied.

Increased Rating -- Pneumoconiosis

The veteran contends that his lung disability 
(pneumoconiosis) is more severe than contemplated by the 
current noncompensable evaluation.  He claims that a 10 
percent evaluation is warranted.  See July 2004 attachment to 
substantive appeal.  

The medical evidence of record does not show that the veteran 
meets the required criteria for a compensable rating for his 
service-connected lung disability.

Although the veteran has complained of shortness of breath, 
October 2003 and December 2004 VA pulmonary function test 
results showed, respectively, FVC findings of 94.2 and 110.7 
percent, and DLCO findings of 91.4 and 130.1.  

At no time during the instant appeal period has the medical 
evidence showed FVC of 75 to 80 percent predicted, or; DLCO 
(SB) of 66 to 80 percent predicted to warrant a 10 percent 
disability rating under Code 6832.  The results of the 
pulmonary function testing clearly demonstrate that the 
veteran's lung disability to be no more than 0 percent 
disabling.

It is also noteworthy that where, as here, the claim involves 
the assignment of an initial rating for a disability 
following the award of service connection for such 
disability, the entire history of the disability must be 
considered and, if appropriate, staged ratings may be 
applied.  Fenderson, supra.  Examination reports and 
treatment records have shown fairly consistent symptom 
descriptions, and functioning scores in approximately the 
same range.  Consequently, the Board finds no distinct 
periods warranting separate "stages."

Thus, the medical evidence does not show that a 10 percent 
rating is warranted.  The preponderance of the evidence is 
against the claim for a higher rating for pneumoconiosis.  
Thus the benefit-of-the-doubt rule does not apply, and the 
claim 


must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for basal cell carcinoma is 
denied.

Entitlement to a compensable evaluation for pneumoconiosis is 
denied.



____________________________________________
K. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


